Citation Nr: 0709648	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  02-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected tinea pedis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDING OF FACT

The service-connected tinea pedis is not shown to be 
productive of more than scaly, peeling skin involving each 
foot; neither an extensive or exposed surface nor involvement 
of more than.1 percent of the total body surface area is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected tinea pedis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Code 7806 (2001, 2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, a letter was sent to the veteran by the RO in 
June 2006, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  

No additional pertinent private medical evidence was 
subsequently added to the claims files.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board also notes that the veteran was informed in 
December 2006 of the possibility that a particular effective 
date would be assigned if his increased rating claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
dermatological examination was conducted in June 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each claim.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folders 
with respect to the issue decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  


Specific Schedular Criteria

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities, effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  

The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).  

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  

Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of August 30, 2002 in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Diagnostic Code 7806, as it was codified prior to August 30, 
2002, allowed a noncompensable evaluation for slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.); a 10 percent rating was assigned 
when there was eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area; a 30 
percent rating was warranted when there was eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and a 50 percent rating was warranted if there 
was eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).  

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a no percent evaluation is assigned when the skin condition 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected and no more than topical 
therapy required during the past 12-month period; a 10 
percent evaluation is warranted when at least 5 percent, but 
less than 20 percent, of the entire body or exposed areas are 
affected or there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period; a 30 percent rating is warranted when for 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and a 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  


Analysis

The veteran, who was granted service connection for tinea 
pedis in a June 1988 rating decision, is currently assigned a 
noncompensable evaluation for tinea pedis under Diagnostic 
Code 7806 for eczema.  

Prior to August 2002, the relevant medical evidence on file 
reveals periodic findings of tinea pedis.  It was noted in 
April 2001 that the veteran had scaly, peeling skin.  As the 
veteran's tinea pedis involves scaling on a nonexposed 
surface and does not involve an exposed surface or extensive 
area, the Board finds that the disability picture prior to 
August 30, 2002 for the veteran's service-connected tinea 
pedis does more nearly approximated the criteria for a 10 
percent evaluation under Diagnostic Code 7806.  38 C.F.R. 
§ 4.7 (2006).  

The medical evidence subsequent to August 30, 2002 reveals 
that the veteran's tinea involved scaling, but not itching, 
in January 2005.  He complained in treatment records dated in 
September 2005 of a scaly and itchy rash on the bottom of his 
feet, for which he was given medication.  It was noted in 
March 2006 that his tinea pedis had resolved with medication.  

On VA skin evaluation in June 2006, there were patches of 
hyperpigmented lesions in the areas between his toes, without 
ulceration or onychomycosis.  The lesions were reported to 
occupy less than 0.1 percent of total body surface area and 
did not cause any disfigurement.  

The diagnosis was that of tinea pedis without functional 
impairment.  Based on those results, the Board finds that the 
veteran's service-connected tinea pedis would continue to 
warrant a no percent evaluation under current Diagnostic Code 
7806 because the exposed area affected is less than the 5 
percent of total body area required for a 10 percent 
evaluation.  

Consequently, an increased rating is not warranted for the 
service-connected tinea pedis.  

There are no other diagnostic code provisions that would 
provide a basis for a higher evaluation for the veteran's 
service-connected tinea pedis.  The Board has considered 
other diagnostic codes pertaining to the skin under both the 
old and new regulations.  38 C.F.R. § 4.118, Diagnostic Codes 
7807-7819 (2001) (2006); see also 38 C.F.R. § 4.20 (2006).  

The Board has also reviewed the record with consideration of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) and 
does not find any or evidence that the veteran's service-
connected tinea pedis markedly interfere with employment or 
that the veteran has been frequently hospitalized due to this 
disability, and the veteran has not contended otherwise.  
Additionally, the schedular evaluations in this case are not 
inadequate.  

Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct. 

Finally, because the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for service-
connected tinea pedis, the doctrine of reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased, compensable evaluation for the service-
connected tinea pedis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


